Allowable Subject Matter
Claims 1-3 and 6-11 are allowed. The following is an examiner’s statement of reasons for allowance: The art of record discloses a superimposed image display device that is mounted on a vehicle and storage medium comprising: displaying a guide image superimposed ahead of the vehicle, obtain 3D map information of road and structure shapes, obtain captured images ahead of the vehicle, compare the captures images and 3D map information; comparing the captured image and the 3D map information at prescribed intervals, specify position of the driver in the 3D map information based on the comparison, estimate and specify position of the driver in the 3D map information between timings of comparisons, arrange the guide image in the 3D map information based on shape of road and structures, obtain a shape of the guide image in the 3D map information and display the guide image having the obtained shape.
However, none of the cited art discloses or inherently implies the prescribed interval is an interval where a comparison is done each time a structure having a distinctive shape, which can be easily compared, is included in the captured image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622